Name: Commission Regulation (EEC) No 3955/89 of 27 December 1989 re-establishing the levying of customs duties on woven fabrics, sacks and bags, products of category 33 (order No 40.0330), originating in the Philippines, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  marketing
 Date Published: nan

 No L 379/4928 . 12. 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3955/89 of 27 December 1989 re-establishing the levying of customs duties on woven fabrics, sacks and bags, products of category 33 (order No 40.0330), originating in the Philippines, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of woven fabrics, &gt; sacks and bags, products of category 33 (order No 40.0330), originating in the Philippines, the relevant ceiling amounts to 230 tonnes ; Whereas on 11 October 1989 imports of the products in question into the Community, originating in the Philippines, a country covered by preferential tariff arrangements, reached and were charged against the ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to the Philippines, HAS ADOPTED THIS REGULATION : Article 1 As from 31 December 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88 , shall be re-established in respect of the following products, imported into the Community and originating in the Philippines : Order No Category(Unit) CN code Description 40.0330 33 (tonnes) 5407 20 11 6305 31 91 6305 31 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of polypropylene, less than 3 m wide ; sacks and bags, of a kind used for the packing of goods, not knitted or crocheted obtained from strip or the like Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 1989. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 375, 31 . 12. 1988, p. 83.